11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Alex Ricardo
Rodriguez
Appellant
Vs.                   Nos.
11-02-00303-CR & 11-02-00304-CR B Appeals from Dallas County
State of Texas
Appellee
 
These are appeals from judgments adjudicating guilt.  In each case, Alex Ricardo Rodriguez
originally entered a plea of guilty to the offense of aggravated robbery.  Pursuant to plea bargain agreements, the
trial court deferred the adjudication of guilt, placed appellant on community
supervision for 10 years, and assessed a $2,000 fine.  After a hearing on the State’s motions to adjudicate, the trial
court revoked appellant’s community supervision, adjudicated his guilt in each
case, and imposed a sentence of confinement for 45 years in each case.  We affirm.
Appellant’s court-appointed counsel has filed a brief in
each appeal in which she states that, after diligently reviewing the entire
record and the applicable law, she has concluded that the appeals are wholly
frivolous and without merit.  Counsel
outlines in detail the indictment, the voluntariness of appellant’s guilty
pleas, the plea bargain agreements, the proceedings when appellant entered his
guilty pleas, the sentence,  the
proceedings when the trial court heard the motions to adjudicate guilt, and the
effective assistance of appellant’s counsel. 
Counsel concludes that there are no arguable grounds of error that she
can advance.    
In each appeal, counsel has furnished appellant with a copy
of the brief and has advised appellant of his right to review the record and
file a pro se brief.  Pro se briefs have
not been filed.  Counsel has complied
with the procedures outlined in Anders v. California, 386 U.S. 738
(1967); Stafford v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v.
State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d
684 (Tex.Cr.App.1974); and Gainous v. State, 436 S.W.2d 137
(Tex.Cr.App.1969).




Following the procedures outlined in Anders, we have
independently reviewed the record.  We
agree that the appeals are without merit.
The judgments of the trial court are affirmed.
 
PER CURIAM
 
September
4, 2003
Do
not publish.  See TEX.R.APP.P.
47.2(b).
Panel consists
of: Arnot, C.J., and
Wright, J., and
McCall, J.